Case 1:20-cr-00073-TFM-B Document 59 Filed 03/08/21 Page 1 of 2                     PageID #: 374



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                          *
                                                  *
v.                                                *      Criminal No. 20-00073-TFM
                                                  *
TIA DEYON PUGH                                    *

              UNOPPOSED MOTION TO EXTEND RESPONSE DEADLINE

       COMES NOW the United States of America, by and through Sean P. Costello, the United

States Attorney for the Southern District of Alabama, and files this unopposed motion to extend

— for an additional fourteen days — the United States’ deadline to respond to defendant Tia

Pugh’s motion to dismiss the indictment. The current response deadline is March 12, 2021.

                               RELEVANT PROCEDURAL HISTORY

       On January 26, 2021, defendant Tia Pugh filed a 39-page motion to dismiss her indictment

coupled with a 214-page appendix.         [Doc. Nos. 52, 54]       Pugh’s motion challenges the

constitutionality of 18 U.S.C. § 231(a)(3), which is the sole charge against her. Id. Initially, the

Court ordered the United States to respond to this motion “no later than February 5, 2021.”   [Doc.

No. 53]

       On January 28, 2021, the United States filed an unopposed motion to extend its deadline

to respond to Pugh’s motion to dismiss. [Doc. No. 55] The United States requested a 45-day

extension of the response deadline, and noted, “If additional time beyond 45 days appears to be

necessary, the United States will inform the Court and defense counsel as soon as possible.” [Id.,

p. 3] This unopposed motion was granted, and the deadline for the United States to respond to

Pugh’s motion to dismiss was set for March 12, 2021. [Doc. No. 56]




                                                 1
Case 1:20-cr-00073-TFM-B Document 59 Filed 03/08/21 Page 2 of 2                  PageID #: 375



                               UNOPPOSED REQUEST FOR RELIEF

       The United States has been diligently working on its response to Pugh’s motion to dismiss.

However, additional time is needed to conduct legal research and to coordinate with components

of the Department of Justice.     Accordingly, the United States respectfully requests that its

response deadline be extended for an additional 14 days, which would be Friday, March 26, 2021.

       The United States spoke with Pugh’s counsel, Gordon Armstrong, about this request earlier

this afternoon, and he has no objection to this extension request.



       Respectfully submitted this 8th day of March, 2021.



                                              SEAN P. COSTELLO
                                              UNITED STATES ATTORNEY


                                              By: s/Christopher J. Bodnar
                                              Christopher J. Bodnar
                                              Assistant United States Attorney
                                              63 South Royal Street, Suite 600
                                              Mobile, Alabama 36602
                                              (251) 441-5845




                                                 2
